DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, JP2015086984 in view of Hayashi et al., JPH0780938.

    PNG
    media_image1.png
    257
    317
    media_image1.png
    Greyscale

Regarding claim 1, Nishioka discloses a lubricating device (see fig 2) of a power transmitting system (A) having a structural member (2), comprising an oil piping assembly (6a,b) fixed to the structural member (2) at a plurality of positions (see fig 2) and having an oil passage (6a) through which a lubricant oil (oil – see arrows) flows, and the passage (6a) being fixed to the structural member (2) at the plurality of positions (as described above) through only the flanged end region (see fig 2).  Nishioka does not specify that the piping is resin.  

    PNG
    media_image2.png
    322
    598
    media_image2.png
    Greyscale

 Hayashi et al. teaches a lubricant piping assembly (see fig 8-10) wherein the oil piping assembly (70) is a resin piping assembly (see [0002]) including a plurality of divisional components (73 and 74) which cooperate to define a circumference (see fig 8) of the oil passage (between 71 and 72) along a length (left to right in fig 8) of the oil passage (as described above) and which are formed of a resin 
It would have been obvious to provide the resin piping described by Hayashi et al. to the system disclosed by Nishioka in order to reduce costs associated with manufacturing complex shaped piping.
Regarding claim 2, Nishioka in view of Hayashi et al. discloses the lubricating device according to claim 1, further comprising an oil pump (14) disposed within a casing of the power transmitting system (2), and wherein the resin piping assembly (70 – Hayashi et al) is connected to the oil pump (14), to deliver the lubricant oil (oil), and wherein one of the plurality of fixing portions (as described above) is fixed to a housing (external surface of 14) of the oil pump (14) functioning as the structural member (see fig 2), and the base divisional component (73 – Hayashi et al.) is provided with a connecting portion (flanged outer surface of 71 and 72) which is connected to the oil pump (via 51 – see fig 2) and through which the lubricant oil flows (see arrows) from the oil pump (14) into the resin piping assembly (70 – Hayashi et al.).

Regarding claim 5, Nishioka in view of Hayashi et al. discloses the lubricating device according to claim 1, wherein the plurality of divisional components (73, 74 – Hayashi et al.) including the base divisional component (73 – Hayashi et al.) are bonded together by welding (see [0004] – Hayashi et al.) with the interfacial surfaces thereof being held in contact with each other (see fig 8 – Hayashi et al.).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka in view of Hayashi et al. and further in view of Kidokora, WO2017/146263.
Regarding claims 6-7, Nishioka in view of Hayashi et al. disclose the lubricating device according to claim 1 but does not specify that, the plurality of divisional components of the resin piping assembly include the base divisional component provided with the plurality of fixing portions, a first divisional component and a second divisional component or that first divisional component and the second divisional component are connected to the structural member only via the base divisional component.

    PNG
    media_image3.png
    271
    498
    media_image3.png
    Greyscale

Kidokora teaches a similar resin base oil piping structure (see fig 8) wherein the plurality of
divisional components (52, 51, 61) of the resin piping assembly (fig 8) include the base divisional component (52), a first divisional component (51) and a second divisional component (61). (claim 6)
wherein the first divisional component (51) and the second divisional component (61) are connected to the structural member only via the base divisional component (52).  (claim 7)
It would have been obvious to provide the first and second divisional components described by Kidokora to the system disclosed by Nishioka in view of Hayashi et al. in order to assemble lubrication systems compatible with several lubrication points and more complex geometries.  

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.
On pages 4-5 of the Remarks, Applicant argues that Hayashi does not disclose the plurality of fixing portions extend in a direction parallel to the interfacial surfaces, since the fixing portions in Hayashi extend circumferentially.  Examiner respectfully disagrees.  The fixing portions in Hayashi are the flanged portions at the ends of the pipe identified as 71 and 72 in figure 8.  The fixing portion of Hayashi extend from the end of the pipe (smaller diameter region identified as 73 in fig 8) in both the axial and circumferential direction.  In other world the fixing portions extend the pipe in length and diameter.  The extension in length, or axial extension, is extension in a direction parallel to the interfacial surfaces.  Therefore Hayashi discloses the disputed limitation and applicants argument is not persuasive.  

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654